Citation Nr: 0908077	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  05-10 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to December 
1971 in the United States Navy.    

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which, in pertinent part denied 
entitlement to service connection for PTSD. 

In the January 2009 informal brief, the Veteran's 
representative filed a claim for an acquired mental disorder 
other than PTSD.  The issue of entitlement to service 
connection for an acquired mental disorder other than PTSD 
has not been adjudicated and is referred to the RO for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Entitlement to service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  
The Veteran was sent a PTSD questionnaire that served to 
inform him that the claimed stressor could be supported with 
evidence behavior changes and that such evidence could 
consist of records other than official service department 
records.  The Veteran was provided a PTSD questionnaire, but 
the questionnaire did not explicitly provide him with this 
information.  

VA may submit any evidence it receives to a mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  VA treatment records contain 
findings of PTSD attributed to the in-service personal 
assault.  On VA examination in June 2004, the examiner found 
that the Veteran did not meet the criteria for a diagnosis of 
PTSD, but did not specify the criteria that were not met.  VA 
regulations provide that where "diagnosis is not supported 
by the findings on the examination report or if the report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes." 38 C.F.R. § 4.2 (2008); see 38 C.F.R. 
§ 19.9 (2008).  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet.App. 563, 569 (1993)

In his September 2004 and March 2005 statements the Veteran 
explains that he filed a formal complaint about the 1968 
personal assault and was told that his assailant had been 
transferred off of the ship.  The Veteran also states that a 
thorough search and review of military records will support 
his claim of personal assault.  In the January 2009 informal 
brief, the Veteran's representative specifically states that 
the Veteran gave a statement to the ship's executive officer 
and that the deck logs for the summer of 1968 should confirm 
the Veteran's story of a person being accused of and removed 
from the ship for assault.  Furthermore, in an August 2005 
statement, the Veteran's representative also explained that 
the Veteran's supervisor witnessed the assault, stopped the 
assault from progressing, and reported the assault to the 
ship's executive officer.  He has argued that VA should 
attempt to contact the witness.  VA has an obligation to 
undertake this development.  See Hyatt v. Nicholson, 21 Vet. 
App. 390 (2007) (holding VA had a duty to search court 
marital records of another Veteran alleged to have assaulted 
the claimant in service).

Accordingly, the case is REMANDED for the following action:

1.	The RO or AMC should send the Veteran a 
letter in accordance with 38 C.F.R. 
§ 3.304(f)(3) that tells that supporting 
evidence of the claimed stressor can 
consist of evidence of behavior changes 
and that such evidence need not consist of 
service department records.

2.  The RO or AMC should contact the Joint 
Services Records Research Center (JSRRC) 
or other appropriate source, and request 
supporting evidence of the claimed 
stressors as provided by the Veteran.  If 
additional information is needed to 
complete this request, the Veteran should 
be so advised of the specific information 
needed.  The claimed stressor is the 
personal assault aboard the USS Samuel B. 
Roberts during the summer of 1968.

2.	The RO or AMC should attempt to acquire 
the deck log from summer 1968, as well as 
any formal complaint filed by the Veteran, 
or investigation of the claimed incident, 
regarding the personal assault on board 
the USS Samuel B. Roberts during this time 
period.

3.	The RO or AMC should attempt to contact 
the witness to the claimed assault who was 
identified by the Veteran, and ask the 
witness to provide supporting evidence of 
the stressor.  If further information is 
required from the Veteran, he should be so 
advised.

4.	The Veteran should be afforded a VA 
PTSD examination.  The examiner should 
review the claims folder and note such 
review in the examination report or in an 
addendum.  The examiner should opine as to 
whether the Veteran meets the criteria for 
a diagnosis of PTSD.  If he does not meet 
the criteria, the missing criterion or 
criteria should be stated.  If the Veteran 
does meet the criteria for the diagnosis, 
the examiner should specify the stressor 
supporting the diagnosis and opine as to 
whether there is evidence of behavior 
changes in response to the stressor.

5.	If after this evidence is acquired the 
benefits sought on appeal remain denied, 
issue a supplemental statement of the case 
before the claims file is returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


